Citation Nr: 0920383	
Decision Date: 06/01/09    Archive Date: 06/09/09

DOCKET NO.  04-35 094A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for residuals of skull 
fracture and concussion.

2.  Entitlement to service connection for right knee 
disability with nerve entrapment.

3.  Entitlement to service connection for a sleep disorder.

REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty in the United States Navy 
from October 1975 to August 1978.  He subsequently served in 
the Naval Reserves.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from a September 2003 
rating decision of the VA Regional Office in Indianapolis, 
Indiana that denied service connection for residuals of skull 
fracture with concussion, right knee disability with peroneal 
nerve entrapment, bilateral hearing loss and a sleep 
disorder.

The veteran was afforded a personal hearing at the RO in 
December 2005.  The transcript is of record.

The issue of entitlement to service connection for hearing 
loss was denied by Board decision dated in January 2008.

Following review of the record, the issues of entitlement to 
service connection for residuals of skull fracture and 
concussion, and a right knee disability with nerve entrapment 
will be addressed in the REMAND portion of the decision below 
and are once again REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC. VA will notify 
the appellant if further action is required.




FINDING OF FACT

There is competent clinical evidence of record that the 
Veteran has no residuals of skull fracture and concussion 
except for tinnitus for which service connection is already 
in effect.

CONCLUSION OF LAW

Residuals of skull fracture and concussion (other than 
tinnitus) were not incurred in or aggravated by service. 38 
U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002 & Supp 2008); 
38 C.F.R. §§ 3.102, 3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran asserts that he sustained skull fracture and 
concussion in service for which service connection should be 
granted.  He presented testimony on personal hearing in 
December 2005 to the effect that while in service aboard 
ship, he lost consciousness for a few seconds after striking 
his head behind the back of an ear.  He testified that he was 
examined but that nothing was found and he was sent back to 
duty.  The appellant stated that X-rays at the time confirmed 
that he had fractured his skull.  He related that when the 
ship docked, he went to a hospital and was told that nothing 
much could be done about it and that ringing in the ears 
would go away.  

Preliminary Considerations - VA' Duty to Assist the Veteran

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the AOJ. Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

The duty to notify the veteran was not fully satisfied prior 
to the initial unfavorable decision on the claim by the AOJ.  
Under such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  
Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim. See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the AOJ's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the AOJ) see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).

In this case, the VCAA duty to notify was satisfied in a 
letter sent to the appellant in November 2004 that fully 
addressed the required notice elements.  Although the notice 
letter was not sent before the initial AOJ decision in this 
matter, the Board finds that this error was not prejudicial 
to the appellant because the actions taken by VA after 
providing the notice have essentially cured the error in the 
timing of notice.  Not only has the appellant been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim and given ample time to respond, but 
the AOJ also readjudicated the matter in supplemental 
statements of the case issued in March 2006 and January 2009 
after adequate notice was provided.  For these reasons, it is 
not prejudicial to the appellant for the Board to proceed to 
finally decide this appeal as the timing error did not affect 
the essential fairness of the adjudication.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
In this case, service connection is being denied.  Therefore, 
no rating or effective date will be assigned with respect to 
the claimed condition.

The Board finds that VA has made the required efforts to 
assist the appellant in obtaining the evidence necessary to 
substantiate the claim of entitlement to service connection 
for residuals of skull fracture and concussion.  Extensive 
private and VA clinical records have associated with the 
claims folder.  VA examinations were conducted in June 2003 
and December 2008.  He presented testimony on personal 
hearing in December 2005.  The appellant does not contend 
that there is outstanding evidence that has not been 
considered.  The Board finds that further assistance would 
not aid the Veteran in substantiating the claim and that VA 
does not have a duty to assist that is unmet with respect to 
this issue on appeal. See 38 U.S.C.A. § 5103A (a) (2); see 
also Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  The 
claim is ready to be considered on the merits.

Law and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated during 
active military service. 38 U.S.C.A. §§  1110, 1131 (West 
2002 & Supp 2008); 38 C.F.R. § 3.303 (2008).  To establish 
service connection, there must be evidence of an etiological 
relationship between a current disability and service. 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may 
legitimately be questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim. 
38 C.F.R. § 3.303 (2008).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service or aggravated by service. 38 C.F.R. 
§§ 3.303, 3.306 (2008).

Factual Background

Review of the claims folder indicates that the Veteran's 
original service treatment records are not available.  
Documentation of record indicates that the clinical records 
were destroyed by fire in April 1980.  The available service 
records file does contain a Report of Medical Examination 
dated in May 1980 characterized as a "replacement", 
indicating that an attempt was made to reconstruct the 
record.  The rebuilt file also contains a Report of Medical 
History in which the appellant checked that he had had head 
injury.  An annotation by the reviewing clinical official on 
the reverse of that form noted hearing loss following 
concussion that was not considered disqualifying.

The Veteran filed a claim for service connection in April 
2003 for conditions that included concussion and skull 
fracture.  A VA neurological examination was conducted in 
June 2003.  The Veteran stated that he had sustained 
concussion and skull fracture in service but had had no 
treatment for such.  Examination disclosed that the motor 
examination, deep tendon reflexes, cranial nerves, and 
cerebellar examination were normal.  Following examination, a 
diagnosis was rendered of "[c]oncussion and skull fracture 
related to injury that occurred while the patient was in 
service".  The examiner indicated that the claims folder was 
reviewed.  

Extensive private clinical records dated between 1994 and 
2004, to include those contained in the appellant's Social 
Security medical file, reflect no treatment for skull 
fracture or concussion residuals.  VA outpatient records from 
January 2005 also show no reference to head injury residuals. 

Pursuant to Board remand, the Veteran was afforded a VA 
neurological evaluation in December 2008.  It was noted that 
the claims folder was reviewed.  The appellant stated that he 
had struck his head on the arch of a doorway while stationed 
in Japan that resulted in skull fracture and concussion.  He 
reported that he had had post concussive syndrome for 
approximately three days thereafter with nausea, dizziness 
and general malaise.  The Veteran denied any long-term issues 
from this, including change in memory, affect or mood, or 
balance difficulties.  It was noted that tinnitus in the 
right ear was the only residual of head injury in service.  
No abnormal findings were elicited on evaluation of the 
cranial and peripheral nerves.  Following examination, the VA 
physician opined that relative to the claimed skull fracture, 
the appellant had no other symptoms except for tinnitus that 
was already service connected.  It was added that the only 
potentially additional work-up would be temporal bone 
computed tomography to scan for any abnormalities in the 
inner ear structures but that this was beyond the scope of a 
compensation and pension examination.  The examiner 
reiterated that the appellant had no other symptoms of head 
injury.  

Legal Analysis 

The Board has carefully considered the veteran's contentions 
and testimony.  However, it is found that there is no basis 
in this instance for a grant of service connection for 
residuals of skull fracture and concussion.  The Board does 
not dispute the veteran's contentions that he sustained head 
injury during active duty.  Indeed the replacement medical 
examination report dated in 1980 supports his assertions that 
he sustained a concussion in service and had some temporary 
hearing difficulty.  However, with the exception of tinnitus 
for which service connection is already in effect, there is 
no clinical evidence of record that shows that the Veteran 
has any current residuals of head injury in service.  In 
short, no other disease entity diagnosed as a residual of 
head injury in service is currently demonstrated in any of 
the extensive clinical evidence of record.  In this regard, 
the Board points out that service connection requires 
evidence that establishes that a veteran currently has the 
claimed disability for which service connection is being 
sought.  In the absence of evidence of a diagnosed 
disability, there can be no valid claim. See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).

It is the province of trained health care providers to enter 
conclusions that require medical expertise, such as opinions 
as to diagnosis, causation and etiology. See Jones v. Brown, 
7 Vet. App. 134, 137 (1994).  In this case, the appellant has 
not been found to have any residuals of head injury that have 
not been service connected.  He has not provided any current 
clinical evidence to the contrary.  Although the VA examiner 
in June 2003 opined generally that he had concussion and 
skull fracture related to injury in service, it is 
demonstrated that no abnormal findings were shown on 
evaluation at that time and that the examiner did not specify 
any residuals of the inservice trauma.  Service connection is 
not warranted in the absence of proof of a current 
disability.

As a layperson, the Veteran is not competent to diagnose any 
medical disorder or render an opinion as to any disease 
process within himself, or to provide a probative opinion on 
a medical matter because he does not have the requisite 
medical knowledge or training. See Bostain v. West, 11 Vet. 
App. 124, 127 (1998), Rucker v. Brown, 10 Vet. App. 67, 74 
(1997), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
It is well established that he cannot support the claim on 
the basis of his assertions alone.  Therefore, service 
connection for residuals of skull fracture/concussion is not 
warranted. See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997).

The Board thus finds that as there is no evidence of any 
currently diagnosed residuals of skull fracture/concussion 
other than tinnitus which is already service connected, 
service connection must be denied.  The preponderance of the 
evidence is against the claim, and the benefit-of-the-doubt 
doctrine does not apply. 38 U.S.C.A. § 5107(b) (West 2002 & 
Supp. 2008), see also Ortiz v. Principi, 274 F.3d 1361 (Fed. 
Cir. 2001).  

ORDER

Service connection for residuals of skull fracture and 
concussion is denied.


REMAND

As indicated previously, the Veteran's service treatment 
records were reported to have been destroyed in a fire.  In 
view of VA's heightened obligation to assist the claimant in 
the development of his claim under such circumstances, (See 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Moore v. 
Derwinski, 1 Vet. App. 401, 406 (1991)), the case was 
remanded by the Board in January 2008 for further 
development.  The reasons for the remand included review of 
the record and medical opinions from a VA neurologist and a 
VA orthopedist as to whether or not the appellant had current 
right knee disability, including nerve entrapment, that was 
related to claimed right knee injury during active duty.  The 
appellant was afforded a VA examination relative to the right 
knee in December 2008.  The Board is of the opinion, however, 
that this examination is inadequate for VA compensation and 
pension purposes.  

The record reflects that although the examiner stated that 
the claims folder was reviewed, it appears that clinical 
background was obtained from the Veteran's own report as 
there is no significant consideration of the documented 
medical history.  The examiner opined that "considering the 
20 years'[sic] time lag between his injury and symptoms, and 
the benign degree of injury to the right knee, it is less 
likely as not that his military related knee injury is the 
cause of [current] degenerative joint disease.  The Board 
observes, however, that had the record been reviewed in more 
detail, a private record dated in May 1994 would have shown 
that the appellant was treated in May 1994 for right knee 
complaints and reported a 10 to 15 year history of right knee 
pain.  Consequently, the examiner's opinion appears to be 
based on a partially inaccurate factual premise.  This matter 
requires further development and must be addressed anew.  
Additionally, this physician's opinion in directly opposes 
the one provided by the VA physician in June 2003.  The case 
will therefore be remanded to the RO for a new examination 
and clarifying opinion in this regard.

The Veteran initially asserted that he had a sleep disorder 
that was the result of head trauma in service.  The record 
reflects that the appellant underwent sleep studies and 
diagnostic work-up between May and June 2003 at VA, but no 
reference to the findings or a diagnosis is shown.  On VA 
examinations in June 2003, there was no reference to a sleep 
disorder.  A private clinical report dated in June 2006 noted 
that he had trouble falling and staying asleep, but did not 
provide further insight in this regard.  When examined by VA 
in December 2008, there was no mention of a sleep disorder.  
Consequently, it is unclear as to whether or not the 
appellant has the sleep disorder for which service connection 
is being claimed.  

The Board observes that on VA examination in December 2008, 
it was found that the appellant did not have any residuals of 
in-service head injury except for tinnitus, which is service 
connected.  Subsequently, in a statement received in February 
2009, the Veteran asserted that the claimed sleep disorder is 
secondary to service-connected tinnitus.  Service connection 
for a sleep disorder as secondary to service-connected 
disability has never been addressed.  The Board finds that 
the issue of service connection for a sleep disorder as 
secondary to service-connected tinnitus is inextricably 
intertwined with consideration of the claim on the basis of 
direct causation. See Parker v. Brown, 7 Vet. App. 116 
(1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) 
(issues are "inextricably intertwined" when a decision on one 
issue would have a "significant impact" on a veteran's claim 
for the second issue).  It must therefore be addressed prior 
to final disposition of this issue on appeal.  Consequently, 
the Veteran should be scheduled for a VA compensation and 
pension examination in this respect.

The fulfillment of the VA's statutory duty to assist the 
veteran includes providing additional VA examination by a 
specialist when warranted, and conducting a thorough and 
contemporaneous medical examination, including a medical 
opinion which takes into account the records of prior medical 
treatment, so that the disability evaluation will be a fully 
informed one. See Hyder v. Derwinski, 1 Vet. App. 221 (1991); 
Green v. Derwinski, 1 Vet. App. 121, 124 (1991).

Accordingly, the case is REMANDED for the following actions:

1.  The RO must review the claims 
file and ensure that all 
notification and development 
actions required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002 
& Supp. 2008), the implementing 
regulations found at 38 C.F.R. § 
3.159 (2008), and any other legal 
precedent are fully complied with 
and satisfied.  The veteran should 
specifically be told what is 
required to substantiate the claim 
of entitlement to service 
connection for a sleep disorder as 
secondary to service-connected 
disability. See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

2.  The veteran should be scheduled 
for examination by a VA medical 
doctor (preferably one who has not 
seen him previously), to determine 
whether or not he has a sleep 
disorder, and whether current right 
knee disability is reasonably 
related to service.  The claims 
folder and a copy of this remand 
should be provided to the examiner 
in connection with the examination.  
The examiner must thoroughly review 
the record and indicate whether or 
not the claims folder was reviewed.  
All indicated tests and studies 
deemed necessary should be 
conducted.  The examination report 
should reflect consideration of the 
veteran's documented medical 
history, current complaints, and 
other assertions, etc.  Following 
review of the record and physical 
examination, the examiner should 
provide an opinion as to 1) whether 
the appellant has sleep apnea 
and/or a sleep disorder, and 
whether it is at least as likely as 
not related to service or service-
connected tinnitus, or is more 
likely of post service onset and 
unrelated to service; and 2), 
whether it is at least as likely as 
that the veteran's current right 
knee disorder, including peroneal 
nerve entrapment, is related to 
service, or if either is more 
likely of post service onset.  The 
likely etiology of any sleep 
disorder found and right knee 
disability should be provided.  The 
report of the examination should be 
comprehensive and include a 
detailed account of all 
manifestations of the claimed 
disabilities.  The examiner should 
provide thorough rationale for the 
opinions expressed in the clinical 
report.

3. The veteran must be given 
adequate notice of the examination, 
to include advising him of the 
consequences of failure to report 
under 38 C.F.R. § 3.655 (2008).  If 
he fails to appear for the 
examination, this fact should be 
noted in the file.

4.  The RO should ensure that the 
medical report requested above 
complies with this remand, 
especially with respect to the 
instructions to provide medical 
opinions.  If the report is 
insufficient, or if a requested 
action is not taken or is 
deficient, it should be returned to 
the examiner for correction. See 
Stegall v. West, 11 Vet. App. 268 
(1998).

5.  After taking any further 
development deemed appropriate, the 
RO should re-adjudicate the 
remaining issues on appeal.  If the 
benefits are not granted, the 
appellant and his representative 
should be provided a supplemental 
statement of the case and afforded 
an opportunity to respond before 
the case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


